DETAILED ACTION
	The amendments to the specification filed February 23, 2021 have been approved.
	The replacement figures filed February 23, 2021 have been approved.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Todd Klein on March 3, 2021.
The application has been amended as follows: 
In the claims filed February 23, 2021:
Claim 15, line 17 – “support rail.” has been amended to “support rail, wherein the door bracket incudes a base plate attached to the door, a hook-shaped hanger attached to the base plate and having a top section extending over the top surface of the support rail, and an anti-sway clip spaced vertically apart from the top section of the hanger and collectively defining the rearwardly open channel with the hook-shaped hanger, the hook-shaped hanger and the anti-sway clip each comprising a vertical flange wall section that faces a rear surface of the support rail to retain the support rail within the rearwardly open channel, distal ends of the vertical flange wall sections of the hook-shaped hanger and the anti-sway clip being spaced apart by a gap 
Claim 16 – Cancelled;
Claim 18, line 1 – “claim 16” has been amended to “claim 15”
Claim 20, line 16 – “attached to the” has been amended to “attached to a”
Claim 20, line 22 – “a base” has been amended to “the base”

REJOINDER OF PREVIOUSLY WITHDRAWN CLAIMS
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, a portion of the restriction requirement as set forth in the Office action mailed on November 30, 2020 is hereby withdrawn and claims 11, 13, 14, 22, and 23 are hereby rejoined. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Kuhn reference fails to disclose the amendments to at least claims 1, 15, and 20. Also, a person of ordinary skill in the art would not add the clip 28 of US 3601926 to the door bracket 3 of DE2702031A1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634